PER CURIAM.
The appellant, former husband of the petitioner, appeals an order committing him for contempt for the failure to pay to the former wife approximately $13,400 in arrearages for child support and alimony. The commitment order must be reversed inasmuch as it fails to comply with the requirement that such an order include a *399finding that the debtor is able to pay. Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976).
A second order, assigned as error, denied the appellant’s motion to modify the judgment for child support. No error appears as to this order. See Castor v. Castor 316 So.2d 588 (Fla. 1st DCA 1975).
For the reason expressed, the order of commitment is reversed and the cause is remanded to the trial court with directions to make such affirmative finding of ability if supported by the record or otherwise to vacate the order of contempt.
Affirmed in part, reversed in part.